DETAILED ACTION
This Office action is in response to the election filed 26 October 2021. Claims 14-33 are pending in the application.  Claims 21-33 are newly submitted. Claims 1-13 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species II, on which claims 14-20 are readable, in the reply filed on 26 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Newly-presented claims 21-33 have been examined herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being clearly unpatentable by Lee et al., US 2018/0083007.
With respect to claim 21, Lee et al. disclose semiconductor device, shown in Figs. 1 and 2A-2D, comprising: 
a semiconductor substrate 100 (see Fig. 2A); 
a fin UP1/UP2 (see Figs. 2A-2D) over the semiconductor substrate 100, the fin UP1/UP2 comprising a first channel region NS1 (see Fig. 2A); 
a first gate stack GI/GE/GP over the semiconductor substrate 100 and surrounding four sides of the first channel region NS1 (see Fig. 2B); 
a first epitaxial source/drain region SD1 adjacent the first gate stack and the first channel region NS1 (see Fig. 2A); and 
a first source/drain contact CT1 coupled to the first epitaxial source/drain region SD1, a bottommost surface of the first source/drain contact CT1 extending a first distance below a topmost surface of the first channel region NS1, as shown in Fig. 2A.  
With respect to claim 24, Lee et al. disclose the first source/drain contact CT1 extends through a first interlayer dielectric 110, wherein a spacer BL separates the first source/drain contact CT1 from the first interlayer dielectric 110.  
With respect to claim 26, Lee et al. disclose that the spacer BL comprises silicon oxide, silicon nitride, or silicon oxynitride, see paragraph [0046]. 
s 27, 29, 32, and 33 are rejected under 35 U.S.C. 102(a)(2) as being clearly unpatentable by Shin et al., US 2021/0257499.
With respect to claim 27, Shin et al. disclose a device, shown in Fig. 3, comprising: 
a gate stack 330 over a first fin 105, the first fin 105 extending from a semiconductor substrate 100 (see paragraphs [0019]-[0022]); 
a first source/drain region 220 in the semiconductor substrate 100 adjacent the gate stack 330, the first source/drain region comprising: 
a first semiconductor material 200 (see paragraphs [0032]-[0038]);
a second semiconductor material 210 over the first semiconductor material 200(see paragraphs [0032]-[0038]); and 
a third semiconductor material over the second semiconductor material (see paragraph [0034]), wherein an atomic concentration of a first dopant in the first semiconductor material is between an atomic concentration of a second dopant in the third semiconductor material and an atomic concentration of a third dopant in the second semiconductor material (see paragraphs [9934] and [0036]), and 
a first source/drain contact 360 coupled to the first source/drain region 220, wherein the first source/drain contact extends through the third semiconductor material and partially through the second semiconductor material 210, wherein a bottommost surface of the first source/drain contact 360 is disposed above a bottommost surface of the second semiconductor material 210, as shown in Fig. 3.  
With respect to claim 29, in the device of Shin et al., the first source/drain contact 360 has straight sidewalls, wherein a distance between opposite sidewalls of the first 
With respect to claim 32, the device of Shin et al. further comprises an interlayer dielectric 340 over the gate stack 330 and the first source/drain region 220, the first source/drain contact 360 extending through the interlayer dielectric 340 (as shown in Fig. 3); and a first interlayer dielectric spacer 230 between the interlayer dielectric 340 and the first source/drain contact 360, as shown in Fig. 4.  
With respect to claim 33, Shin et al. disclose that the first interlayer dielectric spacer 230 comprises silicon oxide, silicon nitride, or silicon oxynitride, see paragraph [0039].   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 14-20, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2018/0083007.
With respect to claim 14, Lee et al. disclose a semiconductor device, shown in Figs. 1 and 2A-2D, comprising: 
a fin UP1/UP2 over a semiconductor substrate 100 (see Figs. 2A-2D);
a gate stack GI/GE/GP over the fin UP1/UP2; 
an epitaxial source/drain region SD2 over the fin UP1/UP2 adjacent the gate stack GI/GE/GP; and 
a source/drain contact CT2 coupled to the epitaxial source/drain region SD2, wherein a bottommost surface of the source/drain contact CT2 extends below a top surface of the fin UP1/UP2 a first distance, as shown in Fig. 2D. 
Although Lee et al. disclose that the bottommost surface of the source/drain contact CT2 coupled to the epitaxial source/drain region SD2 extends a first distance below a top surface of the fin UP1/UP2 (as shown in Fig. 2D), Lee et al. fail to expressly disclose a ratio of the first distance to a height of the epitaxial source/drain region is from 1:3 to 1:2. However, as shown in Fig. 2A, the height of the epitaxial source/drain region is about 3 times greater than the first distance. Hence, the ratio of the first distance to the height of the epitaxial source /drain region appears to be 1:3. Although Lee et al. does not disclose that the figures are drawn to scale, it has been well established that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Under 35 USC 103, a reference is In re Lamberti, 545 F.2d 747, 192 USPQ 278 (CCPA 1976). Furthermore, a reference need not disclose specific limitation in haec verba, but must be evaluated for all that it teaches. In re Bode 550 F.2d 656, 193 USPQ 12 (Fed. Cir. 1977). In the case of Lee et al., one skilled in the art would recognize that height of the epitaxial source/drain region is greater than the distance a bottommost surface of the source/drain contact extends below the top surface of the fin, and as shown in Fig. 2A of Lee et al., the ratio of the distance the bottommost surface of the source/drain contact extends below the top surface of the fin to a height of the epitaxial source/drain region would be 1:3.
With respect to claim 15, Lee et al. disclose that the semiconductor device further comprises a gate spacer GS adjacent the gate stack; and a first interlayer dielectric (ILD) 110 surrounding the gate stack and the gate spacer GS, the first ILD 110 having a top surface level with top surfaces of the gate stack GI/GE/GP and the gate spacer GS, the source/drain contact CT2 extending through the first ILD 110, see Figs. 2C and 2D.  
With respect to claim 16, in the semiconductor device of Lee et al., a second ILD 120 over the first ILD 110, the source/drain contact CT2 extending through the second ILD 120, see Figs. 2C and 2D.  
With respect to claim 17, the device of Lee et al. further comprises an ILD spacer BL separating the source/drain contact CT2 from the first ILD 110 and the second ILD 120, the ILD spacer BL comprising silicon oxide, silicon nitride, or silicon oxynitride, see Figs. 2C and 2D and paragraph [0046].  
With respect to claim 18, Lee et al. disclose that the bottommost surface of the source/drain contact extends below a top surface of the epitaxial source/drain region, as 
With respect to claim 19, the device of Lee et al. further comprises a second fin UP1/UP2 over the semiconductor substrate 100; and a second epitaxial source/drain region SD1 over the second fin UP1, the second epitaxial source/drain region being separated from the epitaxial source/drain region SD2, the source/drain contact CT2 being coupled to the second epitaxial source/drain region SD1.  
With respect to claim 20, in the known device of Lee et al., the epitaxial source/drain region SD2 is a merged epitaxial source/drain region over the fin and a third fin (as shown in Fig. 2D, the epitaxial source/drain region SD2 is merged over fins UP2), and wherein the second epitaxial source/drain region is a second merged epitaxial source/drain region over the second fin and a fourth fin (as shown in Fig. 2B, the epitaxial source/drain region SD1 is merged over fins UP1).
With respect to claim 22, Lee et al. disclose that the bottommost surface of the source/drain contact extends a first distance below a top surface of the epitaxial source/drain region, as shown in Figs. 2A-2D.  However, Lee et al. fail to disclose that the first distance is greater than 15 nm. However, since Lee et al. disclose that the 
With respect to claim 23, although Lee et al. disclose that the bottommost surface of the source/drain contact CT2 coupled to the epitaxial source/drain region SD2 extends a first distance below a top surface of the fin UP1/UP2 (as shown in Fig. 2D), Lee et al. fail to expressly disclose a ratio of the first distance to a height of the epitaxial source/drain region is from 1:3 to 1:2. However, as shown in Fig. 2A, the height of the epitaxial source/drain region is about 3 times greater than the first distance. Hence, the ratio of the first distance to the height of the epitaxial source /drain region appears to be 1:3. Although Lee et al. does not disclose that the figures are drawn to scale, it has been well established that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Under 35 USC 103, a reference is not merely limited by what is expressly taught but inferences therefrom. In re Lamberti, 545 F.2d 747, 192 USPQ 278 (CCPA 1976). Furthermore, a reference need not disclose specific limitation in haec verba, but must be evaluated for all that it teaches. In re Bode 550 F.2d 656, 193 USPQ 12 (Fed. Cir. 1977). In the case of Lee et al., one skilled in the art would recognize that height of the epitaxial source/drain region is greater than the distance a bottommost surface of 
  With respect to claim 25, although Lee et al. disclose that the bottommost surface of the source/drain contact extends a first distance below a top surface of the epitaxial source/drain region, as shown in Figs. 2A-2D, Lee et al. fail to expressly disclose that a topmost surface of the first epitaxial source/drain region is from 10 nm to 20 nm above the bottommost surface of the first source/drain contact. However, since Lee et al. disclose that the bottommost surface of the source/drain contact CT2 extends a first distance below a top surface of the fin UP1/UP2 (as shown in Fig. 2D), how far the topmost surface of the first epitaxial source/drain region extends above the bottommost surface of the first source/drain contact is deemed an obvious processing parameter to optimize and ascertainable through routine experimentation. Requiring a  topmost surface of the first epitaxial source/drain region being from 10 nm to 20 nm above the bottommost surface of the first source/drain contact is not deemed to patentably distinguish Applicant’s claimed semiconductor device from the prior art device of Lee et al..
 
Claims 28, 30, and-31 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al., US 2021/0257499.
Shin et al. is applied as above. With respect to claim 28, Shin et al. show in Fig. 3 that the source/drain contact is laterally separated from the first fin. However, Shin et al. 
With respect to claim 30, Shin et al. disclose that a bottommost surface of the first source/drain contact 360 is disposed above a bottommost surface of the second semiconductor material 210.  However, Shin et al. fail to disclose that the first source/drain contact 360 extends a distance ranging from 8 nm to 18 nm below a topmost surface of the first fin. However, since Shin et al. disclose that the source/drain contact 360 extends a distance below a topmost surface of the first fin, as shown in Fig. 3, it would have been obvious to the skilled artisan to optimize this distance through routine experimentation. Requiring the first source/drain contact 360 in the known device of Shin et al. to extend a distance ranging from 8 nm to 18 nm below a topmost surface of the first fin is not deemed to patentably distinguish Applicant’s claimed semiconductor device from the prior art device of Shin et al..
	With respect to claim 31, although Shin et al. disclose that the first source/drain contact 360 extends a distance below a topmost surface of the third semiconductor material (not shown in Fig. 3, see paragraph [0034]), Shin et al. fail to disclose that this distance ranges from 13 nm to 23 nm. However, since Shin et al. clearly disclose that the source/drain contact 360 extends a distance below a topmost surface of the third .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various finFETs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822